Case 1:17-cr-00461-RMB Document 57 Filed 12/02/19 Page 1 of 2

ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
Attorneys at Law
100 Lafayette Street, Suite 501
New York, NY 10013

FRANKLIN A. ROTHMAN .+ Teh (212) 571-5500
JEREMY SCHNEIDER . Fax: (212) 571-5507

Ropert A, SOLOWAY

Dawn Sry MEMO ENDORSED

 

RACHEL PERILLO 2.
? December 2, 2019
By ECF

Honorable Richard M. Berman i
Senior United States District Judge

 

Southern District of New York USDC SDNY
500 Pearl Street DOCUMENT 7
New York, New York 10007 ELECTRONICALLY FILED

 

DOC #
Re: United States v. Anthony Gude DATE FILED: \2 |: I's 19

 

17 Cr. 461 (RMB)

 

Dear Judge Berman:

I am the,attorney for Anthony Gude, the defendant in the above-referenced
matter, On November 6, 2019, you Honor sentenced Mr. Gude to seven months’
imprisonment and three years of supervised release. Mr. Gude was released from
prison on August 5, 2019 and is now on supervised release. With the consent of
probation and the government, this letter is respectfully submitted to request the
Court’s permission for Mr. Gude to travel to Spain from January 17 to J anuary 26
2020, for the purpose of visiting his ill grandmother.

Mr. Gude’s grandmother, who resides in Spain, became ill while he was in
prison, and her, health continues to decline, She is not expected to live much longer,
and Mr. Gude hopes to visit her before she passes.

My office has conferred with Mr. Gude’s probation officer from the District of
New Jersey, Officer Ivettelis Perez, who confirms that Mr. Gude has been compliant
with the conditions of his supervised release. He has been working full time, paying
his restitution,,and attending counseling, as directed by the Court. Officer Perez
therefore consents to Mr. Gude’s travel request. Additionally, my office has
conferred with the attorney for the government, AUSA Justin Rodriguez, whe also
consents to this request.

 

 
Case 1:17-cr-00461-RMB Document 57 Filed 12/02/19 Page 2 of 2

Hon. Richard M, Berman
December 2, 2019
Page Two

If the Court grants this application, Mr. Gude will provide Officer Perez with
the details of his travel, including his flight information, the address where he will
be staying, and, his contact information,

If the Court has any questions regarding this application, please contact my
office,

Respectfully submitted,

 

/si
. David Stern
cc: AUSA Justin Rodriguez (By Email)
USPO Ivettelis Perez (By Email)
a aien ‘

 

 

 

 

 

SO ORDERED: ‘Kz
pate: 2/3114 clancal A. Serersaes

 

 

 

 

 
